                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY DALE DRAWHORN,                                Case No. 19-cv-01269-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9             v.

                                  10     CRAIS KOENIG, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                         INTRODUCTION

                                  14          Plaintiff, an inmate at Correctional Training Facility – Soledad, filed this pro se civil rights

                                  15   action pursuant to 42 U.S.C. § 1983. Plaintiff has been granted leave to proceed in forma pauperis

                                  16   in a separate order. His complaint (Dkt. No. 1) is now before the Court for review under 28

                                  17   U.S.C. § 1915A.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff has named as defendants the following individuals: Officer Cuevas, Officer

                                  14   Balding, Lieutenant Reed, Officer Murphy, Officer Pineda, Officer Pina, Officer Liberatore,

                                  15   Officer Castro, Officer Rae, Officer Garza, and John Does 1–20. Dkt. No. 1 at 2. In the

                                  16   complaint, Plaintiff alleges that he has been physically assaulted, threatened, harassed, given

                                  17   frivolous 115s (rules violation reports), taunted, laughed at, lied to, denied physical access to the

                                  18   law library despite having an active case, had his mail ripped into, had his safety threatened, and

                                  19   been disrespected.

                                  20           Plaintiff’s allegations fail to state clearly what each defendant did, when the action

                                  21   happened, and how those actions or inactions rise to the level of a federal constitutional violation.

                                  22   The lack of detail prevents the Court from determining which claims deserve a response and from

                                  23   whom, and also prevents individual defendants from framing a response to the complaint. The

                                  24   Court will grant Plaintiff leave to file an amended complaint. See Lopez v. Smith, 203 F.3d 1122,

                                  25   1130 (9th Cir. 2000) (“a district court should grant leave to amend even if no request to amend the

                                  26   pleading was made, unless it determines that the pleading could not possibly be cured by the

                                  27   allegation of other facts”) (citation and internal quotation marks omitted); see also Ramirez v.

                                  28   Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (leave to amend “should be granted more liberally to
                                                                                           2
                                   1   pro se plaintiffs”) (citation omitted). In his amended complaint, Plaintiff must specifically

                                   2   identify what each named defendant did or did not do with regard to each separate claim.

                                   3   Sweeping conclusory allegations will not suffice. Plaintiff should not refer to the defendants as a

                                   4   group (e.g., “the defendants”); rather, he should identify each involved defendant by name and

                                   5   link each of them to his claims by explaining what each involved defendant did or failed to do that

                                   6   caused a violation of his rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). The

                                   7   complaint need not be long. In fact, a brief and clear statement with regard to each claim listing

                                   8   each defendant’s actions regarding that claim is preferable.

                                   9          The Court notes that some of the incidents described in the complaint do not give rise to

                                  10   constitutional claims. Allegations of verbal harassment and abuse fail to state a claim cognizable

                                  11   under 42 U.S.C. § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) overruled in

                                  12   part on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008); Rutledge v.
Northern District of California
 United States District Court




                                  13   Arizona Bd. of Regents, 660 F.2d 1345, 1353 (9th Cir. 1981), aff’d sub nom. Kush v. Rutledge, 460

                                  14   U.S. 719 (1983); see, e.g., Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996), amended 135 F.3d

                                  15   1318 (9th Cir. 1998) (disrespectful and assaultive comments by prison guard not enough to

                                  16   implicate 8th Amendment); Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (directing

                                  17   vulgar language at prisoner does not state constitutional claim). Allegations of mere threats also

                                  18   are not cognizable under § 1983. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (mere threat

                                  19   does not constitute constitutional wrong, nor do allegations that naked threat was for purpose of

                                  20   denying access to courts compel contrary result).

                                  21          Plaintiff has named as defendants John Does 1–20. As a general rule, the use of “John

                                  22   Doe” to identify a defendant is not favored. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

                                  23   1980). However, when the identity of alleged defendants is not known prior to the filing of a

                                  24   complaint, the Ninth Circuit has held that the plaintiff should be given an opportunity through

                                  25   discovery to identify the unknown defendants, unless it is clear that discovery would not uncover

                                  26   the identities, or that the complaint should be dismissed on other grounds. Wakefield v.

                                  27   Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999). In the amended complaint, Plaintiff should

                                  28   identify the Doe defendants or, in the alternative, submit to the Court an explanation of what he
                                                                                         3
                                   1   has done to try and learn the Doe defendants’ names and why he has been unsuccessful.

                                   2                                             CONCLUSION

                                   3           For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                   4   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff

                                   5   shall file an amended complaint. The amended complaint must include the caption and civil case

                                   6   number used in this order, Case No. C 19-01269 HSG (PR) and the words “AMENDED

                                   7   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                   8   questions on the form in order for the action to proceed. Because an amended complaint

                                   9   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  10   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet,

                                  11   963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior

                                  12   complaint by reference.
Northern District of California
 United States District Court




                                  13           Failure to file an amended complaint in accordance with this order in the time

                                  14   provided will result in dismissal of this action without further notice to Plaintiff.

                                  15           The Clerk shall include two copies of the court’s complaint with a copy of this order to

                                  16   Plaintiff.

                                  17           IT IS SO ORDERED.

                                  18   Dated: 4/18/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
